DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 8-12 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 1, the primary reason for the allowance of the claim is due to an electronic device comprising, in combination with other limitations, a processor is configured to determine the connection state of the connection interface as an open state when the identified voltage level of the reception signal is higher than a first reference voltage level for at least one time point, the first reference voltage level being equal or higher than a voltage level of the inspection signal; and determine the connection state of the connection interface as a short state when the identified voltage level of the reception signal is lower than a second reference voltage level for at least one time point, the second reference voltage level being lower than or equal to the voltage level of the inspection signal. Since claims 2 and 8-10 depend from claim 1, they also have allowable subject matter.
Regarding claim 1, the primary reason for the allowance of the claim is due to a method of an electric device comprising, in combination with other limitations, wherein the determining of the connection state of the connection interface comprises: determining the connection state of the connection interface as an open state when the identified voltage level of the reception signal is higher than a first reference voltage level for at least one time point, the first reference voltage level being equal to or higher than a voltage level of the inspection signal: and determining the connection state of the connection interface as a short state when the identified voltage level of the reception signal is lower than a second reference voltage level for at least one time point, the second reference voltage level being lower than or equal to the voltage level of the inspection signal. Since claims 12 and 18-20 depend from claim 11, they also have allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858